Citation Nr: 0107233	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 2, 1996, 
for an increased rating of 40 percent for service connected 
residuals of a fracture of S-3.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from May 1982 to 
September 1988.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that on numerous occasions, the appellant has 
indicated that he has lost his job or has been unable to 
continue to work due to his service-connected back condition.  
The RO should determine if the appellant is claiming 
entitlement to a total disability rating due to individual 
unemployability, and if so, take appropriate action with 
regards to this matter.  In addition, it is noted that an 
informal presentation dated in October 2000 suggests that 
there was clear and unmistakable error in a prior RO 
decision.  This matter is referred to the RO for appropriate 
action.  

The pertinent provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.200 state that an appeal consists of a timely filed 
notice of disagreement and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  The Board 
notes that the appellant was denied entitlement to an 
increased rating by means of a July 1997 rating decision.  A 
notice of disagreement was received in May 1998.  A 
subsequent rating decision increased the appellant's 
disability rating to 40 percent disabling.  A statement of 
the case was not issued on the matter of entitlement to an 
increased rating.  The Board will therefore remand for the 
issuance of a statement of the case on the issue of 
entitlement to an increased rating for residuals of a 
fracture of S-3.  See Manlincon v. West, 12 Vet. App. 238, 
240 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).



FINDING OF FACT

A rating decision in November 1991 confirmed the appellant's 
20 percent disability rating for his service connected 
residuals of a fracture of S-3.  Subsequently, on August 2, 
1996, the appellant filed a claim for an increased rating for 
fracture of S-3, and was awarded an increased rating of 40 
percent effective from August 2, 1996; no prior unadjudicated 
claims, formal or informal, for an increased rating are of 
record.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than August 2, 1996, for an increased rating of 40 percent 
for service connected fracture of S-3 are not met. 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, there is no indication 
in the record that there is any additional evidence that has 
not been associated with the claims file.  Moreover, the 
claim must be decided on the evidence previously of record 
and not on the basis of additional evidence unless such 
evidence were VA records which are deemed to have been 
constructively of record.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  

Accordingly, the Board finds the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increased rating for a service-connected 
disability is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within 1 year from such date, otherwise, 
the date of the receipt of the claim.  38 C.F.R. § 3.400(o).  
A specific claim in the form prescribed by the Secretary (of 
VA) must be filed in order for benefits to be paid to any 
individual under VA laws.  38 C.F.R. § 3.151 (2000).  A claim 
is a formal or an informal communication, in writing, 
requesting determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  When a formal claim has been filed, an informal 
request for an increased rating will be accepted as a claim.  
38 C.F.R. § 3.155 (2000).  Under the pertinent provisions of 
38 C.F.R. § 3.157, evidence from a private physician or 
layman may be considered as an informal claim; the date of 
receipt of such evidence will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b)(2) (2000).  VA outpatient or 
hospital treatment records will also be accepted as an 
informal claim for increased benefits; the date of the VA 
outpatient or hospital examination will be accepted as the 
date of receipt of claim.  38 C.F.R. § 3.157(b)(1).  In 
addition, the date of admission to a non-VA hospital where a 
veteran was maintained at VA expense will be accepted as the 
date of receipt of a claim, if VA maintenance was previously 
authorized; but, if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted as date of claim.  Id.

The Board has reviewed the evidence of record and finds that 
entitlement to an earlier effective date is not warranted in 
this case.  The evidence indicates that in October 1991, the 
appellant had a VA examination to determine the severity of 
his service connected back disorder.  Subsequent to this 
examination, a rating decision was accomplished in November 
1991, confirming the prior (20 percent) rating for the back 
condition.  The appellant was notified of that decision in 
December 1991.  On August 2, 1996, he filed a claim for an 
increased rating.  Also in August 1996, the RO made a request 
for the appellant's VA treatment records for time-periods 
prior to August 1996 and was informed that the last treatment 
of record was in May 1991.  Thus, it appears from the record 
that an informal claim, in the form of VA treatment records, 
dated prior to August 1996, is not of record.    

The Board notes that the appellant has submitted private 
medical records which are dated prior to the date of his 
claim (as early as 1994); however, these records were not 
received until October 1996.  Therefore, an earlier effective 
date based on these private medical records is not possible.  
The Board also notes that he has reported that he received 
private treatment in 1991; however, again, VA was not made 
aware of any such treatment until after the filing of his 
claim in August 1996.  While he has indicated that the 
treatment in 1991 was at VA expense, the date of such 
treatment would not be considered an informal claim under the 
regulation.  As stated above, under 38 C.F.R. § 3.157, there 
would have to be admission to a non-VA hospital (with prior 
authorization), in order to accept the date of admission as 
an informal claim.  The evidence of record does not contain 
the alleged treatment records from 1991.  However, there is 
no indication in the evidence of record that he was admitted 
to a hospital at that time; rather, he has indicated that he 
received treatment (e.g., outpatient) from a private doctor 
(Dr. M.).  Thus, it appears from the record that the earliest 
date of a claim for an increased rating, either formal or 
informal, as defined by regulation, is August 2, 1996; there 
is no prior unadjudicated claim for an increased rating.  
Therefore, an earlier effective date for an increased rating 
award cannot be established and the claim is denied.


ORDER

Entitlement to an effective date earlier than August 2, 1996, 
for an increased rating of 40 percent for service connected 
residuals of a fracture of S-3 is denied.  




REMAND

As noted above, in May 1998, the appellant filed a notice of 
disagreement (NOD) with the denial of an increased rating 
award.  A statement of the case (SOC) has not been issued.  
In Manlincon supra, the U.S. Court of Appeals for Veterans 
Claims (Court) indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.  The 
appellant is hereby advised of the necessity of perfecting an 
appeal by filing a timely substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.200 (2000).  The purpose of the REMAND of this issue is 
to comply with the Court's decision in Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Only if the appellant 
perfects the appeal of the issue of entitlement to an 
increased rating should this matter be returned to the Board.  
See 38 U.S.C.A. § 7105(a) (West 1991 & Supp. 2000).

Accordingly, this case is REMANDED for the following:

The RO should furnish the appellant with 
a SOC as to the issue of entitlement to 
an increased rating for residuals of a 
fracture of S-3.  This issue should not 
be returned to the Board unless a timely 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 



